DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-23, 37, and 38 are pending in the application.  Claims 24-36 have been cancelled.  Claims 37 and 38 have been added.
Amendments to the claims 4-6, 9, 10, and 21-23, filed on 1 March 2022, have been entered in the above-identified application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/025,150, filed on 25 March 2016.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 1 March 2022, regarding the objections to the claims made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 1 March 2022, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 1 March 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicant argues that Ehrmanntraut couldn't teach the claimed limitation of --the powder or granulate is filled into the cuboid box in such an amount that the body is completely filled up to its very top, and the shape of the vacuum insulation element is acquired only via the cuboid box and not by the powder or granulate--, because it teaches exactly the opposite; whereby Ehrmanntraut teaches that the shape is dictated by a pressed-out powder core about which the wrap is applied.  The examiner respectfully disagrees.  In the instant case, Ehrmanntraut teaches a final product that is flat-sided, generally prismatic thermal insulation element ([0021] of Ehrmanntraut), and in order to have a smooth outer surface, it is practical to cover the core with a thin panel of cardboard (and even additional edge protection) ([0016] and [0017] of Ehrmanntraut).  As such, the final shape of the foil-wrapped vacuum insulation panel (e.g. the flat-sides) is acquired by (dependent upon) the "at least one intermediate layer of cardboard and/or paperboard in the form of a cuboid box" as is claimed.  Furthermore, since the core is covered by at least the thin panel of cardboard (and even addition edge protection), and the that final product is entirely sealed and enveloped by a gastight foil ([0016], [0017], and [0021] of Ehrmanntraut), it stands to reason that the cuboid box is "filled up to its very top" as claimed.  (Note:  In the instant case, the limitation of "the powder or granulate is filled into the cuboid box in such an amount that the body is completely filled up to its very top" recites process language therein, and as such has been treated as a product-by-process limitation.  MPEP §2113(I) states:
 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)

As such, only the structure of the final product has been given patentable weight.)
Applicant also argues that since Ehrmanntraut teaches that since the core is a pressed-out powder, it can't meet the claimed limitation of --the structural integrity of the core is not sufficient to retain the shape of the core on its own without the surrounding cardboard or paperboard box--.  Whereby Ehrmanntraut teaches the exact opposite, because in order to be further shaped it has to be sawed or cut ([0063] of Ehrmanntraut).  The examiner respectfully disagrees.  In the instant case, Ehrmanntraut teaches that the core contains loose-particles, which can be retained by additional use of a gas-permeable filter paper or felt ([0014] of Ehrmanntraut).  As such, there exists in the core portions thereof that lack structural integrity.  Furthermore, Ehrmanntraut also teaches that in order to have a smooth outer surface it is practical to cover the core with a thin panel of cardboard (and even additional edge protection) ([0016] and [0017] of Ehrmanntraut).  As such, the final shape (and by extension structural integrity) of the foil-wrapped vacuum insulation panel is dependent upon the "at least one intermediate layer of cardboard and/or paperboard in the form of a cuboid box" as is claimed.
It is further argued by Applicant that Ehrmanntraut does not teach or suggest a "cuboid box", but that instead it teaches flat two-dimensional panel and separate edge protections ([0016] and [0017] of Ehrmanntraut).  The examiner respectfully disagrees.  In the instant case, Ehrmanntraut teaches that it is practical to cover the core with a thin panel of cardboard before the core is wrapped in the gas-tight foil, forming protection for the core and also guarantees a smooth outer surface of the core without projections which come pierce the enveloping foil ([0016] of Ehrmanntraut).  Which has been taken by the examiner to mean that a single panel covers all the surfaces thereof, by which it would have to envelope the entire core.  (Alternatively, in the case where said panel is a plurality of separate panels covering all the faces, the additional use of an "edge protection" (e.g. cardboard) along with the panels when taken together would constitute a covering that envelopes the core.)  Furthermore, in either case, since the final product formed is a flat-sided, generally prismatic, in particular parallelepipedal and/or panel-formed thermal insulation element, it would be considered to have the claimed shape of a "cuboid box".
Furthermore, applicant goes on to argue that there is a structural difference between the unpressed, amorphous powder in the powdery state (as claimed) and the formed product shaped by pressing the amorphous powder into the desired shape to obtain a blank core (as taught by Ehrmanntraut), and that the step of pressing a material (or not pressing a material) can be decisive for the material and its resulting physical properties.  As such, the invention of Ehrmanntraut would have different properties from that of the claimed invention.  The examiner respectfully disagrees.  In the instant case, the applicant's argument that the claimed invention would have properties (unexpected or otherwise) that distinguishes itself from that of Ehrmanntraut are not convincing in that there is no actual showing or comparative data to support such statement.  Furthermore, in that applicant's invention as claimed only recites that the core is made of a powder or granulate and does not explicitly recite in the claims that it isn't pressed to some extent so as to preclude the use of the core as disclosed by Ehrmanntraut.
Therefore, in light of applicant's arguments, it is the decision of the examiner that the 35 U.S.C. §102 and §103 rejections made of record are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 1-3, 7, 12, 14, 16, 17, 20, and 22 are objected to because of the following informalities:  
With Regards to Claim 1:  Claim 1 recites the limitation --the surrounding cardboard or paperboard box-- on line 16; for clarity and consistency, recommend correcting this to read as "the surrounding cardboard and/or paperboard cuboid box".
With Regards to Claim 1:  Claim 1 recites the limitation --vacuum insulation element-- on line 10, which appears to be a typographical error; recommend correcting this to read as "vacuum insulation panel[[element]]".
With Regards to Claim 1:  Claim 1 recites the limitation --vacuum insulation element-- on lines 12 to 13, which appears to be a typographical error; recommend correcting this to read as "vacuum insulation panel[[element]]".
With Regards to Claims 2, 3, 7:  Claims 2, 3, and 7 each recite the limitation of --g/m2-- at least once, which appears to be a typographical error; for consistency with the disclosure, recommend correcting these instances to read as "[[g/m2]]g/m2".
With Regards to Claim 12:  Claim 12 recites the limitation of --the paperboard box-- on line 3; for consistency and clarity, recommend correcting this to read as "the cardboard and/or paperboard cuboid box".
(NOTE:  The instant specification recites --The term "paperboard" is thus intended to also encompass boxes made of cardboard-- ([Pg. 33: li. 15-16] of the instant specification).  While the applicants can be their own lexicographer, it is recommended that the above correction be made to avoid complications.)
With Regards to Claim 14:  Claim 14 recites the limitation of --the paperboard box-- on lines 2 and 5; for consistency and clarity, recommend correcting this to read as "the cardboard and/or paperboard cuboid box".
(NOTE:  The instant specification recites --The term "paperboard" is thus intended to also encompass boxes made of cardboard-- ([Pg. 33: li. 15-16] of the instant specification).  While the applicants can be their own lexicographer, it is recommended that the above correction be made to avoid complications.)
With Regards to Claim 16:  Claim 16 recites the limitation of --the paperboard box-- on line 2; for consistency and clarity, recommend correcting this to read as "the cardboard and/or paperboard cuboid box".
(NOTE:  The instant specification recites --The term "paperboard" is thus intended to also encompass boxes made of cardboard-- ([Pg. 33: li. 15-16] of the instant specification).  While the applicants can be their own lexicographer, it is recommended that the above correction be made to avoid complications.)
With Regards to Claim 17:  Claim 17 recites the limitation --characterized in that in the area of a valve, perforations or needlings are provided in the at least one intermediate layer of cardboard and/or paperboard, but are offset with respect to one another-- on lines 2 to 5; for clarity, recommend correcting this to read as "characterized in that in an[[the]] area of the at least one[[a]] valve[[,]] comprises perforations or needlings, said perforations or needlings are provided in the at least one intermediate layer of cardboard and/or paperboard, and[[but]] are offset with respect to one another".
With Regards to Claim 20:  Claim 20 recites the limitation --vacuum insulation element-- on line 4, which appears to be a typographical error; recommend correcting this to read as "vacuum insulation panel[[element]]".
With Regards to Claim 20:  Claim 20 recites the limitation of --g/m3-- twice on line 5, which appears to be a typographical error; for consistency with the disclosure, recommend correcting these instances to read as "[[g/m3]]g/m3".
With Regards to Claim 23:  Claim 23 recites the limitation "close the box" on line 4; for consistency, recommend correcting this to read as "close the cuboid box".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "the paperboard box is closed by means of a lid" in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Regards to Claim 37:  Claim 37 recites the negative limitation of "because the powder or granulate of the core is filled into the cuboid box in the powdered state, without being pressed together".  However, the instant specification does not provide any written description support for the "powder or granulate of the core" to not be pressed together.  Therefore, the claim is deemed to fail the written description support requirement.
With Regards to Claim 38:  Claim 38 recites the negative limitation of "because the powder or granulate of the core is filled into the cuboid box in the powdered state, and a pressing operation of the core is dispensed with altogether ".  However, the instant specification does not provide any written description support for forming the claimed "foil-wrapped vacuum insulation panel" with complete omission of a pressing operation on the core.  Therefore, the claim is deemed to fail the written description support requirement.

Claims 1, 7, 12, 15, 17-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Instant claim 1 recites the limitation "at least one intermediate layer of cardboard and/or paperboard, which completely envelopes the core made of powder or granulate in a powder-tight manner and is formed as a cuboid box" on lines 5 to 8.  As written it is unclear if the phase "in a powder-tight manner" is intended to modify "completely envelopes" or "made of powder or granulate" and thus rendering the claim indefinite.  The instant specification does recite "envelope the core, preferably in a powder-tight manner" ([Pg. 3: li. 20-21] of the instant specification as filed).  Therefore, for the purpose of examination, it is the decision of the examiner to treat the limitation of the claim to read as "at least one intermediate layer of cardboard and/or paperboard, which is formed as a cuboid box and completely envelopes, in a powder-tight manner, the core made of powder or granulate
With Regards to Claim 7:  Claim 7 recites the limitation "so that the overall layer made of joined-together layers of paper or cardboard has a total grammage" in lines 5 to 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it is the decision of the examiner to treat the limitation to read as "so that when joined together, the multiple layers of paper and/or cardboard of the intermediate layer of cardboard and/or paperboard have 
With Regards to Claim 12:  Claim 12 recites the limitation "a lid which hangs on a body on one side" on line 5.  In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations: (1) that said "body" is different from "the body of the cuboid box"; or (2) that said "body" is "the body of the cuboid box".  For the purposes of examination, the limitation will be treated to read as "a lid which hangs on the very top of the[[a]] body on one side".
(NOTE:  While instant claim 1 does recite "the body" on line 11, it doesn't clearly indicate that it is part of the cuboid box per se, it has been interpreted by the examiner that the "cuboid box" inherently possesses "the body" recited on line 11 of claim 1.  For clarity, it is recommended that claim 1 be amended to indicate that "the cuboid body" either comprises or defines "a body".)
With Regards to Claim 15:  Claim 15 recites the limitation "a ventilation opening" on lines 2 to 3.  Instant claim 14, from which claim 15 depends, recites "at least one ventilation opening" on line 3.  The claim is rendered indefinite because it can have two interpretations: (1) that said "a ventilation opening" of claim 15 is different from the "at least one ventilation opening" of claim 14; or (2) that said "a ventilation opening" of claim 15 is one of the "at least one ventilation opening" of claim 14.  For the purpose of examination, it is the decision of the examiner to treat the claim under the latter interpretation, wherein the claim is read as "a ventilation opening of the at least one ventilation opening".
With Regards to Claim 15:  Claim 15 recites the limitation "a ventilation opening" on lines 2 to 3.  Instant claim 14, from which claim 15 depends, recites "at least one ventilation opening" on line 3.  The claim is rendered indefinite because it can have two interpretations: (1) that said "a ventilation opening" of claim 15 is different from the "at least one ventilation opening" of claim 14; or (2) that said "a ventilation opening" of claim 15 is one of the "at least one ventilation opening" of claim 14.  For the purpose of examination, it is the decision of the examiner to treat the claim under the latter interpretation, wherein the claim is read as "a ventilation opening of the at least one ventilation opening".
With Regards to Claim 17:  Claim 17 recites the limitation "the area of a valve" in lines 2 to 3.  Instant claim 16, from which claim 17 depends, recites "at least one valve or at least one valve area" on line 3.  The claim is rendered indefinite because it can have two interpretations: (1) that said "a valve" of claim 17 is different from the "at least one valve" of claim 16; (2) that said "a valve" of claim 17 is one of the "at least one valve" of claim 16.  For the purpose of examination, it is the decision of the examiner to treat the claim under the latter interpretation, wherein the claim is read as "the area of the at least one[[a]] valve".
With Regards to Claim 18:  Claim 18 recites the limitation "that the core material is made of and/or pressed from porous powder and/or a fibrous material" on lines 2 to 4.  Instant claim 1, however, recites the limitation "the core made of powder or granulate in a powder-tight manner" on lines 7 to 8.  In the instant case, it would appear that the limitation of claim 18 is attempting to redefine the claimed core material.  For the purposes of examination, it is the decision of the examiner to treat the limitation of the claim to read as "that the powder or granulate 
With Regards to Claim 19:  Claim 19 recites the limitation "that the core is made of one or more materials comprised by the group consisting of pyrogenic silica, precipitated silica, perlite and a powder of an organic foam material" on lines 2 to 5.  Instant claim 1, however, recites the limitation "the core made of powder or granulate in a powder-tight manner" on lines 7 to 8.  In the instant case, it would appear that the limitation of claim 18 is attempting to redefine the claimed core material.  For the purposes of examination, it is the decision of the examiner to treat the limitation of the claim to read as "that the powder or granulate of core is made of one or more materials comprised by the group consisting of pyrogenic silica, precipitated silica, perlite and a powder of an organic foam material".
With Regards to Claim 20:  Claim 20 recites the limitation "that the core is made of pyrogenic silica" on lines 2 to 3.  Instant claim 1, however, recites the limitation "the core made of powder or granulate in a powder-tight manner" on lines 7 to 8.  In the instant case, it would appear that the limitation of claim 18 is attempting to redefine the claimed core material.  For the purposes of examination, it is the decision of the examiner to treat the limitation of the claim to read as "that the powder or granulate of the core is made of pyrogenic silica".
With Regards to Claim 22:  Claim 22 recites the limitation "the cuboid box comprises a body and a lid" on lines 2 to 3.  In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations: (1) that said "body" is different from "the body of the cuboid box" already recited in claim 1 on line 11; or (2) that said "body" is "the body of the cuboid box" already recited in claim 1 on line 11.  For the purposes of examination, the limitation will be treated to read as "the cuboid box further comprises 

Claim Rejections - 35 USC § 102
Claims 1, 11-14, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrmanntraut (US 2002/0018872 A1).
Regarding Claim 1:  Ehrmanntraut teaches a foil-wrapped vacuum insulation panel comprising: a core made of powder or granulate; an air-tight envelope in the form of a wrapping foil surrounding the core; and at least one intermediate layer of cardboard and/or paperboard between the core and the air-tight wrapping foil, which completely envelopes the core in a powder-tight manner ([0001], [0013], [0014], [0016], and [0017]).  Ehrmanntraut also teaches said at least one intermediate layer can be formed as a cuboid box, which has approximately the same shape as the finished vacuum insulation element (figure 4, [0021], and [0027] of Ehrmanntraut).  It is also taught by Ehrmanntraut that the powder or granulate is filled into the cuboid box in such an amount that the body is completely filled up to its very top, and the shape of the vacuum insulation element is acquired only via the cuboid box and not by the powder or granulate (figures 1, 4, [0021] of Ehrmanntraut).
(In the instant case, while Ehrmanntraut does not explicitly recite that --the structural integrity of the core is not sufficient to retain the shape of the core on its own without the surrounding carboard and/or paperboard cuboid box--.  In that the cuboid box of Ehrmanntraut is taught to have a cuboid structure with flat faces, and that flat faces are obtained by a cover of cardboard or paper ([0016] and [0021] of Ehrmanntraut), the core in combination with the cardboard and/or paperboard cuboid box taught by Ehrmanntraut would are what retain the shape, and therefore meet the claimed limitation.)
Regarding Claim 4:  Ehrmanntraut teaches the claimed foil-wrapped vacuum insulation panel, but does not expressly recite that --the at least one intermediate layer of cardboard comprises multiple layers of paper and/or the at least one intermediate layer of paperboard comprises multiple layers of cardboard--.  However, it that by its well-known definition "cardboard" comprises multiple layers of paper, that the intermediate layer of cardboard taught by Ehrmanntraut would inherently possesses the claimed limitation that --the at least one intermediate layer of cardboard comprises multiple layers of paper---.  See MPEP §2112.
Regarding Claim 11:  Ehrmanntraut teaches that the foil-wrapped vacuum insulation panel is characterized by the cardboard and/or paperboard cuboid box having at least one filling opening which is closed after the core material is filled in ([0016] of Ehrmanntraut).
Regarding Claim 12:  Ehrmanntraut teaches that the foil-wrapped vacuum insulation panel is characterized in that, after the core material is filled in, the filling opening of the cardboard and/or paperboard cuboid box is closed by means of a lid (figure 4 and [0016] of Ehrmanntraut). 
Regarding Claim 13:  Ehrmanntraut teaches that the foil-wrapped vacuum insulation panel is characterized by the lid in the closed state that covers a base surface or main surface of a panel-shaped vacuum insulation element ([0016] of Ehrmanntraut).
Regarding Claim 14:  Ehrmanntraut teaches that the foil-wrapped vacuum insulation panel is characterized by the cardboard and/or paperboard cuboid box having at least one ventilation opening which allows the contained air to escape when the core material is filled in and/or when the paperboard cuboid box is compressed or evacuated ([0016] of Ehrmanntraut).
Regarding Claim 18:  Ehrmanntraut teaches that the foil-wrapped vacuum insulation panel is characterized in that the powder or granulate is made of and/or pressed from porous powder and/or a fibrous material ([0013] of Ehrmanntraut).
Regarding Claim 19:  Ehrmanntraut teaches that the foil-wrapped vacuum insulation panel is characterized in that the powder or granulate of the core is made of one or more materials comprised by the group consisting of pyrogenic silica ([0013] of Ehrmanntraut).
Regarding Claim 20:  Ehrmanntraut teaches that the foil-wrapped vacuum insulation panel is characterized in that the powder or granulate of the core is made of pyrogenic silica ([0013] of Ehrmanntraut).  However, Ehrmanntraut does not explicitly recite --whereby in the filled and evacuated state of the vacuum insulation panel, the density of the core made of pyrogenic silica is between 120 kg/m3 and 180 kg/m3--.  However, as Ehrmanntraut satisfies all of the previous limitations, Ehrmanntraut's materials (a core made of powder or granulated pyrogenic silica) and method (vacuum evacuation) are indistinguishable from the claimed materials (the powder or granulate of the core made of pyrogenic silica) and method (vacuum evacuation).  Therefore, it is reasonable to expect that the density of the core of Ehrmanntraut would also be between 120 kg/m3 and 180 kg/m3.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established".  See MPEP §2112.01(I).
Regarding Claim 21:  Ehrmanntraut teaches that the foil-wrapped vacuum insulation panel is characterized in that the wrapping foil forming the air-tight envelope includes at least one from the group consisting of a metallized foil ([0065] of Ehrmanntraut).

Claim Rejections - 35 USC § 103
Claims 2-5, 9, 10, 15-17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmanntraut (US 2002/0018872 A1) as applied to claim 1 above, and further in view of Leifeld et al. (US 2004/0099564 A1).
Ehrmanntraut is relied upon as described above.
Regarding Claim 2:  Ehrmanntraut discloses the claimed foil-wrapped insulation panel, but fails to disclose --that a single layer of cardboard has a grammage of 100 g/m2 or more--.
Leifeld discloses a sealable folding cardboard box in the shape of a parallelepiped or cube with attached bottom and cover flaps and an attachment flap (figures 1 to 6, [0001], and [0014]-[0018] of Leifeld).  Leifeld also discloses that the cardboard has a grammage of about 250 g/m2 ([0015] of Leifeld); which anticipates the claimed range of --100 g/m2 or more--.  See MPEP §2131.03(I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the cardboard box of Leifeld as the at least one intermediate layer of cardboard and/or paperboard of the foil-wrapped vacuum insulation panel disclosed by Ehrmanntraut in order to have --a single layer of cardboard has a grammage of 100 g/m2 or more--.  One of ordinary skill in the art would have been motivated to have incorporated the cardboard box of Leifeld as the at least one intermediate layer of cardboard and/or paperboard of the foil-wrapped vacuum insulation panel disclosed by Ehrmanntraut, from the stand-point of forming a box that may be handled simply and reliably in production, storage, and filling that encloses the contents largely dust-tight (abstract).
Regarding Claim 3:  Ehrmanntraut in view of Leifeld discloses that a single layer of cardboard has a grammage of about 250 g/m2 ([0015] of Leifeld); which anticipates the claimed range of --250 g/m2 or less--.  See MPEP §2131.03(I).
Regarding Claim 4:  Ehrmanntraut in view of Leifeld discloses that the at least one intermediate layer of cardboard comprises multiple layers of paper and/or the at least one intermediate layer of paperboard comprises multiple layers of cardboard (figures 1 to 3, and [0018] of Leifeld).
Regarding Claim 5:  Ehrmanntraut in view of Leifeld discloses that at least one paper layer is glued to one or two adjoining paper layers to form a single laminate ([0005] of Leifeld).
Regarding Claim 9:  Ehrmanntraut in view of Leifeld discloses that the cuboid box is an open and/or closable paperboard cuboid box which is produced from a single cardboard, or paperboard blank (figures 1 to 3, [0014], and [0015] of Leifeld).
Regarding Claim 10:  Ehrmanntraut in view of Leifeld discloses that the paperboard blank is folded and/or glued in order to form the open and/or closable paperboard cuboid box (figures 1 to 3 of Leifeld).
Regarding Claim 15:  Ehrmanntraut in view of Leifeld discloses that a ventilation opening ("slotted punch-outs", ref. #58) is formed by one or more perforations (figure 3 and [0020] of Leifeld).
Regarding Claim 16:  Ehrmanntraut in view of Leifeld discloses that the cardboard and/or paperboard cuboid box has at least one valve ("slotted punch-outs", ref. #58) or at least one valve area (figure 3 and [0020] of Leifeld).
Regarding Claim 17:  Ehrmanntraut in view of Leifeld discloses that in an area of the at least one valve comprises perforations or needlings, said perforations or needlings are provided in the at least one intermediate layer of cardboard and/or paperboard, and are offset with respect to one another (figure 3 and [0020] of Leifeld).
Regarding Claim 22:  Ehrmanntraut in view of Leifeld discloses the cuboid box as further comprising a lid (figures 1 to 3 of Leifeld), and wherein the lid comprises an apron which engages externally over an edge that protrudes upwardly along a base area of the body (figure 2 of Leifeld).
Regarding Claim 23:  Ehrmanntraut in view of Leifeld discloses that the lid has the same shape as the body but slightly larger, so that the lid may be pulled over the body in order to close the box (figure 2 of Leifeld).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmanntraut (US 2002/0018872 A1) in view of Leifeld et al. (US 2004/0099564 A1) as applied to claims 1 and 4 above, and further in view of Tulkoff (US 2002/0079357 A1).
Ehrmanntraut in view of Leifeld is relied upon as described above.
Regarding Claim 6:  Ehrmanntraut in view of Leifeld failed to disclose that --at least one of the multiple layers of cardboard has a corrugated profile--.
Tulkoff discloses a cardboard box for storage wherein at least one of the multiple layers of cardboard has a corrugated profile (figure 14 and [0043] of Tulkoff).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the at least one of the multiple layers of cardboard of Tulkoff with the intermediate layer of the foil-wrapped vacuum insulation panel of Ehrmanntraut in view of Leifeld in order to have --at least one of the multiple layers of cardboard has a corrugated profile--.  One of ordinary skill in the art would have been motivated to have incorporated the at least one of the multiple layers of cardboard of Tulkoff with the intermediate layer of the foil-wrapped vacuum insulation panel of Ehrmanntraut in view of Leifeld, from the stand-point of having enhanced insulation and rigidity in the product ([0005] of Tulkoff).
Regarding Claim 7:  Ehrmanntraut in view of Leifeld and Tulkoff discloses that a total of three layers of paper, having a grammage in each case of 50 g/m2 or more, and/or having a grammage in each case of 250 g/m2 or less, are provided, so that the multiple layers of paper and/or cardboard of the intermediate layer, when joined-together, have a total grammage of 250 g/m2 ([0015] of Leifeld); which anticipates the claimed range of --between 120 g/m2 and 750 g/m2--.  See MPEP §2131.03(I).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrmanntraut (US 2002/0018872 A1) as applied to claim 1 above, and further in view of Gregory (US 2009/0032206 A1).
Ehrmanntraut is relied upon as described above.
Regarding Claim 8:  Ehrmanntraut fails to disclose --that the cardboard and/or paperboard is made up of 40% by weight or more of recovered paper--.
Gregory discloses a paper process wherein paper products with 100% or less recycled paper products ([0002], [0003], [0042], and [0066] of Gregory).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the paper product of Gregory as the cardboard and/or paperboard of Ehrmanntraut in order to have --the cardboard and/or paperboard be made up of 40% by weight or more of recovered paper--.  One of ordinary skill in the art would have been motivated to have incorporated the paper product of Gregory as the cardboard and/or paperboard of Ehrmanntraut, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781